DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JOHN F. ROBINSON,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-1861

                              [October 3, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Charles A. Schwab,
Judge; L.T. Case No. 562011CF000197A.

  John F. Robinson, Madison, pro se.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.